                                EXHIBIT A




Case: 21-05002   Doc# 1-2   Filed: 01/19/21   Entered: 01/19/21 20:59:15   Page 1 of
                                        36
Case: 21-05002   Doc# 1-2   Filed: 01/19/21   Entered: 01/19/21 20:59:15   Page 2 of
                                        36
Case: 21-05002   Doc# 1-2   Filed: 01/19/21   Entered: 01/19/21 20:59:15   Page 3 of
                                        36
Case: 21-05002   Doc# 1-2   Filed: 01/19/21   Entered: 01/19/21 20:59:15   Page 4 of
                                        36
Case: 21-05002   Doc# 1-2   Filed: 01/19/21   Entered: 01/19/21 20:59:15   Page 5 of
                                        36
Case: 21-05002   Doc# 1-2   Filed: 01/19/21   Entered: 01/19/21 20:59:15   Page 6 of
                                        36
Case: 21-05002   Doc# 1-2   Filed: 01/19/21   Entered: 01/19/21 20:59:15   Page 7 of
                                        36
Case: 21-05002   Doc# 1-2   Filed: 01/19/21   Entered: 01/19/21 20:59:15   Page 8 of
                                        36
Case: 21-05002   Doc# 1-2   Filed: 01/19/21   Entered: 01/19/21 20:59:15   Page 9 of
                                        36
Case: 21-05002   Doc# 1-2   Filed: 01/19/21 Entered: 01/19/21 20:59:15   Page 10 of
                                         36
Case: 21-05002   Doc# 1-2   Filed: 01/19/21 Entered: 01/19/21 20:59:15   Page 11 of
                                         36
Case: 21-05002   Doc# 1-2   Filed: 01/19/21 Entered: 01/19/21 20:59:15   Page 12 of
                                         36
Case: 21-05002   Doc# 1-2   Filed: 01/19/21 Entered: 01/19/21 20:59:15   Page 13 of
                                         36
Case: 21-05002   Doc# 1-2   Filed: 01/19/21 Entered: 01/19/21 20:59:15   Page 14 of
                                         36
Case: 21-05002   Doc# 1-2   Filed: 01/19/21 Entered: 01/19/21 20:59:15   Page 15 of
                                         36
Case: 21-05002   Doc# 1-2   Filed: 01/19/21 Entered: 01/19/21 20:59:15   Page 16 of
                                         36
Case: 21-05002   Doc# 1-2   Filed: 01/19/21 Entered: 01/19/21 20:59:15   Page 17 of
                                         36
Case: 21-05002   Doc# 1-2   Filed: 01/19/21 Entered: 01/19/21 20:59:15   Page 18 of
                                         36
Case: 21-05002   Doc# 1-2   Filed: 01/19/21 Entered: 01/19/21 20:59:15   Page 19 of
                                         36
Case: 21-05002   Doc# 1-2   Filed: 01/19/21 Entered: 01/19/21 20:59:15   Page 20 of
                                         36
Case: 21-05002   Doc# 1-2   Filed: 01/19/21 Entered: 01/19/21 20:59:15   Page 21 of
                                         36
Case: 21-05002   Doc# 1-2   Filed: 01/19/21 Entered: 01/19/21 20:59:15   Page 22 of
                                         36
Case: 21-05002   Doc# 1-2   Filed: 01/19/21 Entered: 01/19/21 20:59:15   Page 23 of
                                         36
Case: 21-05002   Doc# 1-2   Filed: 01/19/21 Entered: 01/19/21 20:59:15   Page 24 of
                                         36
Case: 21-05002   Doc# 1-2   Filed: 01/19/21 Entered: 01/19/21 20:59:15   Page 25 of
                                         36
Case: 21-05002   Doc# 1-2   Filed: 01/19/21 Entered: 01/19/21 20:59:15   Page 26 of
                                         36
Case: 21-05002   Doc# 1-2   Filed: 01/19/21 Entered: 01/19/21 20:59:15   Page 27 of
                                         36
Case: 21-05002   Doc# 1-2   Filed: 01/19/21 Entered: 01/19/21 20:59:15   Page 28 of
                                         36
Case: 21-05002   Doc# 1-2   Filed: 01/19/21 Entered: 01/19/21 20:59:15   Page 29 of
                                         36
Case: 21-05002   Doc# 1-2   Filed: 01/19/21 Entered: 01/19/21 20:59:15   Page 30 of
                                         36
Case: 21-05002   Doc# 1-2   Filed: 01/19/21 Entered: 01/19/21 20:59:15   Page 31 of
                                         36
Case: 21-05002   Doc# 1-2   Filed: 01/19/21 Entered: 01/19/21 20:59:15   Page 32 of
                                         36
Case: 21-05002   Doc# 1-2   Filed: 01/19/21 Entered: 01/19/21 20:59:15   Page 33 of
                                         36
Case: 21-05002   Doc# 1-2   Filed: 01/19/21 Entered: 01/19/21 20:59:15   Page 34 of
                                         36
Case: 21-05002   Doc# 1-2   Filed: 01/19/21 Entered: 01/19/21 20:59:15   Page 35 of
                                         36
Case: 21-05002   Doc# 1-2   Filed: 01/19/21 Entered: 01/19/21 20:59:15   Page 36 of
                                         36
